DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/30/01 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view applicant’s claim amendments.  The rejections of claims 1-20 under 35 U.S.C. 112 have been withdrawn. 

Applicant’s further arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Cronk et al. (US 2012/0011567 A1) (already of record) discloses authenticating for access to a 3d party via a special GUID generated at the MSO (wherein authentication for the external provider is via GUID generated by the MSO content provider which protects the private information of the subscriber; see paragraph 144, 198-215), which appears to meet the limitations of a “content provider network’s authentication information”, as it is authentication information generated and provided by the content provider network to the 3rd party.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 12-15, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (Levin) (US 2011/0283320 A1) (of record) in view of Cronk et al. (Cronk) (US 2012/0011567 A1) (of record).
	As to claim 1, Levin discloses a content provider network device (paragraph 50, 54, 69), comprising:

a processing unit coupled to the non-transitory storage medium that executes the instructions (paragraph 50, 54) to:
collect first metadata regarding a first set of content assets available through a content provider network (Fig. 5, paragraph 75-76) and second metadata regarding a second set of content assets available from a device of a provider that is outside the content provider network (Fig. 6, paragraph 77-78);
generate a user interface from the first metadata and the second metadata (Fig. 14, 17, 20, paragraph 114-118); and
receive a request to access a first content asset of the first set of content assets or the second set of content assets via the user interface (paragraph 117-119), the device requiring authentication to obtain the first content asset (paragraph 117-119);
manage the authentication to obtain the first content asset (paragraph 77-78, 102); and
receive a request to access a second content asset of the first set of content assets or the second set of content assets via the user interface (paragraph 117-119).
upon determining that the user interface cannot present the second content asset (content available via a 3rd party widget; Fig. 9, paragraph 82-85), prompt for a selection to access an application associated with the provider that is outside the content provider network (prompt to access content from the 3rd party, via launching of a separate widget; paragraph 119, 82-85, 110), he fails to specifically disclose managing the 
In an analogous art, Cronk discloses a distribution system (Fig. 2-2C; paragraph 85) wherein a provider (MSO, Fig. 2-2C) will receive a user request to access content from another provider (programmer, 204; paragraph 89-90) and will manage the authentication to obtain the content asset (wherein the programmer does not support identity management and relies upon the MSO; paragraph 169, 171-172) by using the content provider network’s authentication information (wherein authentication for the external provider is via GUID generated by the MSO content provider which protects the private information of the subscriber; see paragraph 144, 198-215) so as to enable a network to partner with content providers and allow access to subscribe content (paragraph 8-9) without requiring the content providers to maintain login information and provide identity management (paragraph 169). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin’s system to include managing the authentication to obtain the first content asset by using the content provider network’s authentication information, as taught in combination with Cronk, for the typical benefit of enabling a network to partner with content providers and allow access to subscribe content without requiring the content providers to maintain separate login information and provide identity management.

As to claim 2, Levin and Cronk disclose the request to access the content asset is a first request to access a first content asset and the processing unit:

determines that the user interface can present the second content asset (see Levin at paragraph 105, 118); and
presents the third content asset (see Levin at paragraph 105, 118).

As to claim 3, Levin and Cronk disclose wherein the application is configured to:
receive the second request to access the content asset after launch (see Levin at paragraph 82-85, 108, 110); and
present the second content asset in response to the second request (see Levin at paragraph 82-85, 108, 110).

As to claim 4, Levin and Cronk disclose wherein the processing unit obtains the second metadata from a content asset metadata provider that is outside the content provider network (see Levin at Fig. 3, paragraph 64, 67).

	As to claim 8, while Levin discloses a content provider network device (server, paragraph 50, 54, 69), comprising:
a non-transitory storage medium that stores instructions (stored software running on server; paragraph 50, 54): and
a processing unit coupled to the non-transitory storage medium that executes the instructions (paragraph 50, 54) to:
rd party provider content; Fig. 6, paragraph 77-78);
receive a selection of a content asset of the second set of content assets, the device requiring authentication to obtain the content asset (paragraph 117-119);
manage the authentication to obtain the content asset (paragraph 77-78, 102); and
provide the content asset to a client device (paragraph 119), he fails to specifically disclose managing the authentication to obtain the content asset by using the content provider network’s authentication information. 
In an analogous art, Cronk discloses a distribution system (Fig. 2-2C; paragraph 85) wherein a provider (MSO, Fig. 2-2C) will receive a user request to access content from another provider (programmer, 204; paragraph 89-90) and will manage the authentication to obtain the content asset (wherein the programmer does not support identity management and relies upon the MSO; paragraph 169, 171-172) by using the content provider network’s authentication information (wherein authentication for the external provider is via GUID generated by the MSO content provider which protects the private information of the subscriber; see paragraph 144, 198-215) so as to enable a network to partner with content providers and allow access to subscribe content (paragraph 8-9) without requiring the content providers to maintain login information and provide identity management (paragraph 169). 


As to claim 9, Levin and Cronk disclose wherein the processing unit manages the authentication by using the content provider network’s authentication information to obtain the content asset (see Levin at paragraph 77-78, 102 and see Cronk at paragraph 144, 198-215).

As to claim 10, Levin and Cronk disclose wherein the content asset is a first selection of a first content asset (see Levin at paragraph 77-78, 102, 114); and
the processing unit manages authentication for a second selection of a second content asset by using authentication information for a user who made the second selection that is stored in the non-transitory storage medium to obtain the second content asset (see Levin at paragraph 77-78, 102, 114).

As to claim 12, Levin and Cronk disclose wherein 
wherein the content asset is a first selection of a first content asset (see Levin at paragraph 77-78, 102, 114); and


As to claim 13, Levin and Cronk disclose wherein the processing unit obtains the content asset from the device of the provider outside the content provider network (see Levin at paragraph 35, 65, 101, 107, 116).

As to claim 14, while Levin discloses a content provider network device (server, paragraph 50, 54, 69), comprising:
a non-transitory storage medium that stores instructions (stored software running on server; paragraph 50, 54): and
a processing unit coupled to the non-transitory storage medium that executes the instructions (paragraph 50, 54) to:
determine a first set of content assets available through a content provider network (Fig. 5, paragraph 75-76) and a second set of content assets available from a device of a first provider that is outside the content provider network (Fig. 6, paragraph 77-78);
	select a subset of the first set of content assets and the second set of content assets (Fig. 17, paragraph 87, 103-107);
generate a user interface from the subset (Fig. 17, paragraph 87, 103-107); and

provide the content asset to a client device (paragraph 82-85, 108, 110),
he fails to specifically disclose managing the authentication to obtain the first content asset by using the content provider network’s authentication information.
In an analogous art, Cronk discloses a distribution system (Fig. 2-2C; paragraph 85) wherein a provider (MSO, Fig. 2-2C) will receive a user request to access content from another provider (programmer, 204; paragraph 89-90) and will manage the authentication to obtain the content asset (wherein the programmer does not support identity management and relies upon the MSO; paragraph 169, 171-172) by using the content provider network’s authentication information (wherein authentication for the external provider is via GUID generated by the MSO content provider which protects the private information of the subscriber; see paragraph 144, 198-215) so as to enable a network to partner with content providers and allow access to subscribe content (paragraph 8-9) without requiring the content providers to maintain login information and provide identity management (paragraph 169). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin’s system to include managing the authentication to obtain the first content asset by using the content provider network’s authentication information, as taught in combination with Cronk, for the typical benefit of enabling a network to partner with content providers and allow access to subscribe 

As to claim 15, Levin and Cronk disclose wherein the processing unit selects the subset based on monitored information regarding how the user behaved with regard to content assets in situations that share characteristics with a current situation (program recommendations based upon monitored viewing activities; see Levin at paragraph 45-46, 61, 113).

As to claim 17, Levin and Cronk disclose wherein the processing unit selects the subset based on a content asset category (recommendations based upon user category preferences, such as genre; see Levin at paragraph 81).

As to claim 19, Levin and Cronk disclose wherein the processing unit prompts for the authentication information upon selection of the content asset from the user interface (requesting account information when needed for a third party which has not yet been obtained; see Levin at paragraph 102).

As to claim 20, Levin and Cronk disclose wherein the processing unit:
determines to generate an additional user interface (content listings based upon different user search request or recommendation preferences; see Levin at paragraph 87, 103-107, 114, 115);

generates the additional user interface from the different subset (see Levin at paragraph 87, 103-107, 114, 115).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Levin and Cronk and further in view of Hayton et al. (Hayton) (US 2016/0373445 A1) (of record).
As to claim 11, while Levin and Cronk disclose that the provider that is outside the content provider network is a first provider that is outside the content provider network, they fail to specifically disclose that the authentication information for the user is associated with a second provider that is outside the content provider network instead of user authentication information that is associated with the first provider that is outside the content provider network.
In an analogous art, Hayton discloses a distribution system (Fig. 24a) wherein a content provider (enterprise provider owning device 200; paragraph 537-538, 546) will receive a user request to access content from a first provider (Fig. 24a, third party server content applications, such as Netflix; paragraph 538-541, 558) and will manage the authentication to obtain the content asset by using authentication information for a second provider that is outside the content provider network instead of user authentication information that is associated with the first provider outside of the provider network to obtain the content asset (single set of user credentials corresponding to a third party application is used by a SSO system to authenticate the user for all other enterprise and third party applications; paragraph 551, 559, 312) so as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin’s system to include that the authentication information for the user is associated with a second provider that is outside the content provider network instead of user authentication information that is associated with the first provider that is outside the content provider network, as taught in combination with Hayton, for the typical benefit of providing a simple and seamless system to access a plurality of disparate systems the same single sign on.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Levin and Cronk and further in view of Maharajh et al. (Maharajh) (US 2015/0150046 A1) (of record).
As to claim 5, while Levin and Cronk discloses wherein the processing unit obtains the second metadata from the provider, they fail to specifically disclose obtaining the metadata from a media rich site summary associated with the provider.
In an analogous art, Maharajh discloses system which will receive content from a plurality of providers (paragraph 253-254) and obtain metadata indicating available content from a media rich site summary associated with the provider (paragraph 254) so as to achieve the predictable result of receiving content data from a provider through the use of a known technique (paragraph 254).


As to claim 6, Levin, Cronk and Maharajh disclose wherein the processing unit further obtains the second metadata by web indexing based on the media rich site summary associated with the provider (see Maharajh at paragraph 254).

As to claim 7, while Levin and Cronk discloses wherein the processing unit obtains the second metadata from the provider, they fail to specifically disclose obtaining the second metadata by web indexing the device of the provider outside the content provider network.
In an analogous art, Maharajh discloses system which will receive content from a plurality of providers (paragraph 253-254) and obtain metadata indicating available content by web indexing a provider device (web crawling; paragraph 254) so as to achieve the predictable result of receiving content data from a provider through the use of a known technique (paragraph 254).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin’s system to include obtaining the second metadata by web indexing the device of the provider outside the content provider network, as taught in combination with Maharajh, for the typical benefit of .

Claims 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levin and Cronk and further in view of Girlando et al. (Girlando) (US 2017/0195731 A1) (of record).
As to claim 16, while Levin and Cronk disclose wherein the processing unit selects the subset based on user preferences and profile information, they fail to disclose selecting the subset based on a location of a client device to which the user interface is provided.
In an analogous art, Girlando discloses a content distribution system (Fig. 1) which will recommend a subset of available content based upon determined user preferences and characteristics (Fig. 2; paragraph 20-22, 32-34) including a location of a client device to which the user interface is provided (paragraph 19, 20, 26, 41) so as recommend content most likely to be desired by the viewer based upon their current location (paragraph 19, 20, 26, 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin’s system to include selecting the subset based on a location of a client device to which the user interface is provided, as taught in combination with Girlando, for the typical benefit of recommending content most likely to be desired by the viewer based upon their current location.


In an analogous art, Girlando discloses a content distribution system (Fig. 1) which will recommend a subset of available content based upon determined user preferences and characteristics (Fig. 2; paragraph 20-22, 32-34) including the current time (paragraph 19, 20, 23, 26, 39-41) so as recommend content most likely to be desired by the viewer based the current time of day (paragraph 19, 20, 23, 26, 39-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin’s system to include selecting the subset based on a current time, as taught in combination with Girlando, for the typical benefit of recommending content most likely to be desired by the viewer based upon their current location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/           Primary Examiner, Art Unit 2424